EXHIBIT 99.1 Press Release LENCO MOBILE AND ILOOP MOBILE ENTER MERGER AGREEMENT Combination would form a leading provider in high growth mobile marketing industry November 7, 2011 SANTA BARBARA AND SAN JOSE, California Lenco Mobile Inc. (LNCM:PK) and iLoop Mobile, Inc. today announced that they have reached a definitive agreement to combine their businesses, creating one of the leading providers in the high growth mobile marketing industry.The merger will combine Lenco’s international operations and rich media platforms with iLoop’s market leadership in the United States.Together, the combined company will have operations on five continents serving leading multi-national brands and wireless carriers around the globe. The combined business of Lenco and iLoop will provide the broadest suite of solutions available to the mobile marketing sector, offering customers advanced technological capabilities to reach billions of consumers on a personalized, targeted basis. Lenco’s solution provides advertisers and wireless carriers the means to deliver large, high volume campaigns through rich media messaging with highly personalized content, optimized for each different device.For advertisers, this means they can, for the first time, deliver a highly engaging user experience while taking advantage of the pervasive reach of mobile. Technological advances such as those offered by the combined Lenco and iLoop permit far more engaging and effective communication, which in turn is inciting brands and marketing organizations to exploit mobile phones as a marketing channel. In its 2011 advertising forecast, Magnaglobal commented on the growing market: “Mobile advertising has finally had the breakthrough year that many industry observers were long expecting, and interest in the medium has never been higher among advertisers.” Predictions for mobile remain positive at all levels and the combined Lenco – iLoop business is well positioned to take advantage of this industry growth. Announcing the agreement, Michael Levinsohn, CEO of Lenco Mobile and Matt Harris, CEO of iLoop Mobile highlighted the benefits that the merger would have for both organizations. “Lenco offers leading edge rich media based solutions to both carriers and brands in Africa, Asia, Australia and Latin America. iLoop Mobile is one of the leading mobile marketing companies in the United States, serving major multinational customers. By combining our businesses, we can offer Lenco’s rich media solutions to iLoop’s blue chip set of U.S. based customers,” said Levinsohn. “Our customers have been seeking a solution that would enable a richer user experience combined withubiquitous global reach.Although applications and mobile websites offer a rich experience, they do not have the reach of messaging.Lenco’s rich media messaging solutions address that problem, offering the combination of rich user experience and reach that our customers have been seeking.During the last few months, we have taken Lenco’s MMS messaging solutions to a number of our clients to show them how we can now deliver rich media messages at scale and at highly competitive prices.
